MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                              FILED
court except for the purpose of establishing
                                                                                   Oct 27 2020, 8:32 am
the defense of res judicata, collateral
estoppel, or the law of the case.                                                      CLERK
                                                                                   Indiana Supreme Court
                                                                                      Court of Appeals
                                                                                        and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Lisa M. Johnson                                          Curtis T. Hill, Jr.
Brownsburg, Indiana                                      Attorney General of Indiana

                                                         Benjamin J. Shoptaw
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Emily R. Loredo,                                         October 27, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-1120
        v.                                               Appeal from the Adams Superior
                                                         Court
State of Indiana,                                        The Honorable Patrick R. Miller,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         01D01-1711-F6-230



Bradford, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-1120 | October 27, 2020              Page 1 of 6
                                            Case Summary
[1]   Emily Loredo was charged with two counts of Level 6 felony dealing in a

      substance represented to be a controlled substance. Loredo pled guilty to these

      charges but absconded from Indiana before her sentencing hearing. Eventually,

      she turned herself in to Virginia authorities, was extradited to Indiana, and

      reaffirmed her guilty plea to both Level 6 felony charges. The trial court

      accepted Loredo’s guilty pleas and sentenced her to an aggregate 730-day term

      of incarceration. On appeal, Loredo contends that her aggregate 730-day

      sentence is inappropriate. We affirm.



                             Facts and Procedural History
[2]   On June 17, 2017, Loredo sold a substance represented to be heroin to a

      confidential informant (“CI”) for the Berne Police Department, though officers

      believed the purported substance was mostly fentanyl. On June 24, 2017,

      Loredo sold a substance represented to be fentanyl to the same CI, though the

      substance was field tested to contain diphenhydramine1 and nicotinamide.2




      1
       Diphenhydramine is an antihistamine sometimes used to induce sleep, treat the symptoms of Parkinson’s
      disease, and to treat motion sickness. Sanjai Sinha, MD, Diphenhydramine, DRUGS (last visited Oct. 7, 2020),
      https://www.drugs.com/diphenhydramine.html.
      2
        Nicotinamide is a water-soluble vitamin in the vitamin B complex group commonly used as an anti-
      inflammatory. Nicotinamide, DRUGS (last visited Oct. 7, 2020),
      https://www.drugs.com/drp/nicotinamide.html.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1120 | October 27, 2020                  Page 2 of 6
[3]   On September 10, 2018, Loredo pled guilty to two counts of Level 6 felony

      dealing in a substance represented to be a controlled substance. Loredo was

      ordered to appear at a sentencing hearing on October 1, 2018. However,

      Loredo failed to appear for that sentencing hearing and a warrant was issued for

      her arrest. On May 13, 2020, the trial court sentenced Loredo to 730 days of

      incarceration for each charge, to be served concurrently.



                                 Discussion and Decision
[4]   Loredo contends that her 730-day sentence is inappropriate. Indiana Appellate

      Rule 7(B) provides that “[t]he Court may revise a sentence authorized by statute

      if, after due consideration of the trial court’s decision, the Court finds that the

      sentence is inappropriate in light of the nature of the offense and the character

      of the offender.” In reviewing such claims, “[t]he principal role . . . should be

      to leaven the outliers, . . . but not to achieve a perceived correct result in each

      case.” Cardwell v. State, 895 N.E.2d 1219, 1125 (Ind 2008). Ultimately, we “do

      not look to see whether the defendant’s sentence is appropriate or if another

      sentence might be more appropriate; rather, the test is whether the sentence is

      inappropriate.” Barker v. State (internal quotations omitted). The defendant

      bears the burden of persuading us that her sentence is inappropriate. Sanchez v.

      State, 891 N.E.2d 174, 176 (Ind. Ct. App. 2008). (internal quotations omitted).

      The defendant bears the burden of persuading us that her sentence is

      inappropriate. Sanchez v. State, 891 N.E.2d 174, 176 (Ind. Ct. App. 2008).




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1120 | October 27, 2020   Page 3 of 6
[5]   The trial court sentenced Loredo to a term of 730 days for her two Level 6

      felony dealing in a substance represented to be a controlled substance

      convictions. Indiana Code Section 35-50-2-7(b) provides that “[a] person who

      commits a Level 6 felony . . . shall be imprisoned for a fixed term of between six

      (6) months and two and one-half (2 ½ ) years, with the advisory sentence being

      one (1) year.” Therefore, in sentencing Loredo to concurrent 730-day terms,

      the trial court imposed an aggravated sentence.


[6]   Regarding the nature of the offense, Loredo pled guilty to two counts of Level 6

      felony dealing in a substance represented to be a controlled substance. The

      nature of these offenses is revealed by examining the “details and circumstances

      of the commission of the offense[.]” Perry v. State, 78 N.E.3d 1 (Ind. Ct. App.

      2017). Loredo sold fentanyl, another controlled substance, which she

      represented to be heroin to a CI, and sold diphenhydramine and nicotinamide

      which she represented to be fentanyl to the same CI on a separate occasion.

      The facts of this case are that Loredo participated in the sale of narcotics or

      other substances represented to be narcotics.


[7]   As for Loredo’s character, “[w]hen considering the character of the offender,

      one relevant fact is the defendant’s criminal history.” Johnson v. State, 986

      N.E.2d 852, 857 (Ind. Ct. App. 2013). Loredo argues that her past criminal

      behavior can largely be attributed to her prior drug use. Loredo’s criminal

      history includes a juvenile adjudication for leaving home without the

      permission of a parent, guardian, or custodian; three misdemeanor convictions;



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1120 | October 27, 2020   Page 4 of 6
      and four felony convictions.3 Loredo’s apparent disregard for the laws of this

      state, as evidenced by her criminal behavior, reflects poorly on her character.

      See Rutherford v. State, (providing that even a minor criminal history is a poor

      reflection on a defendant’s character). (providing that even a minor criminal

      history is a poor reflection on a defendant’s character).


[8]   Loredo argues that her sentence is inappropriate in light of her positive

      character traits. Loredo, who has two children, argues that “she is a loving

      mother who is genuinely concerned about their well-being and wants the best

      for them,” even though they are not currently living with her. Appellant’s Br.

      p. 12. Though sincere love for one’s children is obviously a positive trait, it does

      not mean that Loredo’s sentence is inappropriate. Loredo also claims to have

      been subjected to abuse as a child and, as a result, suffers from anxiety,

      depression, and post-traumatic stress disorder (“PTSD”). Loredo, however,

      presented no evidence to support her claim that she suffers from anxiety,

      depression, or PTSD or to prove any nexus between her alleged mental illness

      and the commission of her crime. See, e.g., Weeks v. State, 697 N.E.2d 28, 30

      (Ind. 1998) (concluding that courts should consider, inter alia, “the extent of

      any nexus between the disorder or impairment and the commission of the




      3
       Loredo’s prior convictions included the following: Level 6 felony theft of a firearm, Level 6 felony
      possession of methamphetamine, two convictions for Level 6 felony unlawful possession of a syringe, Class
      A misdemeanor criminal mischief, Class A misdemeanor operating while intoxicated endangering a person,
      and Class B misdemeanor possession of marijuana.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1120 | October 27, 2020               Page 5 of 6
       crime” when considering the weight that should be given to mental illness as

       sentencing).


[9]    Loredo also claims that her guilty plea should reflect positively on her character

       under these circumstances, showing that she accepted responsibility for her

       actions. We cannot agree. While it is true that, in general, “a defendant who

       pleads guilty deserves ‘some’ mitigating weight be given to the plea in return[,]

       the significance of a guilty plea as a mitigating factor varies from case to case.”

       Anglemyer v. State, 875 N.E.2d 218, 220–21 (Ind. 2007). After pleading guilty

       but prior to her sentencing, Loredo absconded from Indiana for 509 days before

       turning herself in to Virginia authorities, who then extradited Loredo back to

       Indiana. Avoiding punishment for such a period undermines the assertion that

       Loredo willingly and readily accepted responsibility for her actions. In light of

       all these considerations, Loredo has failed to convince us that her concurrent

       730-day sentence is inappropriate. See Sanchez, 891 N.E.2d at 176 (“The

       defendant bears the burden of persuading us that his sentence is

       inappropriate.”).


[10]   The judgment of the trial court is affirmed.


       Najam, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1120 | October 27, 2020   Page 6 of 6